DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Tyrrell on August 24, 2022.

IN THE CLAIMS:
Cancel claims 10 and 25.
Claim 9, line 3: Delete “thereof” and insert -- thereof, wherein the disease is cancer -- therefor.





Allowable Subject Matter
Claims 1-9, 11, 13, 15-17, 19, 21, 22 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: 
Klingele et al (Dalton Trans., 2010) teaches metal complexes comprising 3-(2-pyridyl)-[1,2,4]triazolo[4,3-a]pyridine ligands. See Schemes 1 and 2. The reference does not teach any particular use for the compounds or suggest the preparation of an analogous platinum complex. 
Lippard et al (US 7,651,979) teaches a library of platinum complexes for the treatment of cancer. See Section 3 and Table 1. The reference teaches various pyridyl-type ligands. The reference does not teach or fairly suggest the instant platinum complexes. See also, Bonnet et al (WO 2019/078715) at abstract and page 7. 
It is also known the use metal complexes, including platinum ones, to target G4 quadruplexes. See Ma et al (US 2017/0102330) at abstract and paragraph [0005] and Huang et al (WO 2014/023063) at English translation and chemical structures in original WO document.
The art of record does not teach or fairly suggest the instant compounds or the methods of their use. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623